Exhibit 10.01 ` MERRILL LYNCH the Trustee signature block below must be signed and acopy of the trust agreement provided.If the Agreement is executed on behalf of a limited liability company or a non-US limited company, a copy of the operating agreement or a copy of a resolution authorizing the signature(s) below must be attached.Persons signing this Agreement must provide proof of identity.Additional documentation may be requested in accordance with applicable anti-money laundering policies. Please indicate your understanding and agreement of these terms by signing below. ML BlueTrend FuturesAccess LLC Account Name May 15, 2008 By: Stephen Miller Date Vice President of Merrill Lynch Alternative Investments LLC, Manager of ML BlueTrend FuturesAccess LLC Print Name Title By: Authorized Signature Date By: Print Name Title 13
